UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7723



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY LEE WESLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Henry Coke Morgan, Jr.,
Senior District Judge. (CR-97-382)


Submitted:   March 10, 2005                 Decided:   March 14, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Lee Wesley, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnny Lee Wesley seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion to reconsider in his

underlying 28 U.S.C. § 2255 (2000) action.        We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           In actions where the United States is a party, parties

are accorded sixty days after the entry of the district court’s

final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(B), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

           The district court’s judgment was entered on the docket

on   December   11,   2003.   The   notice   of   appeal   was   filed   on

October 12, 2004.*     Because Wesley failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in




      *
      This date gives Wesley the benefit of Houston v. Lack, 487
U.S. 266 (1988).

                                 - 2 -
the materials before the court and argument would not aid the

decisional process.



                                                    DISMISSED




                            - 3 -